Citation Nr: 0813007	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as fungal infections, to include mucocutaneous 
candidiasis, skin blotches, and moles, also claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
fungal infections.

In June 2004, August 2005, and August 2006, the Board 
remanded the veteran's case to the RO for further 
development.  The case was recently returned to the Board in 
March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

The Board notes that the August 2006 Board remand directed 
the RO to schedule the veteran for a VA examination for an 
opinion by a physician to determine whether the veteran's 
skin disorders were related to his service or related to his 
service-connected disabilities.  In September 2006, the RO 
scheduled the veteran for a VA examination at the VAMC in 
Providence, Rhode Island.  However, the veteran informed the 
RO that he would not go to Providence and requested an 
examination in Togus, Maine.  The RO attempted to schedule 
the veteran for a VA examination in Togus and was informed 
that the Togus facility did not have the capability for 
dermatology examinations.  The RO was also informed that 
Togus did not have a provider that had the necessary 
expertise in skin conditions.

The RO scheduled the veteran for an examination at VAMC 
Boston in March 2007.  The veteran responded that he was too 
ill to keep the appointment, and he would call the VA when he 
was well enough for an examination.  The claims file contains 
no other correspondence from the veteran indicating that he 
was well enough to attend a VA examination.  Consequently, 
the RO issued a Supplemental Statement of the Case in 
November 2007 and returned the claims file to the Board for 
adjudication.

The Board notes the efforts the RO has made to schedule the 
veteran for an appropriate examination.  The Board advises 
the veteran that he Court of Appeals for Veterans Claims has 
held that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he has 
information that is essential in obtaining evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the 
Board finds that the veteran should be given one more 
opportunity to attend a VA examination to determine whether 
the veteran's skin disorders are related to his service-
connected disabilities or his service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to undergo a VA dermatology examination 
in order to determine the nature and 
etiology of all existing skin disorders, 
to include fungal infections, skin 
blotches, and moles.  The claims folders 
must be made available to and reviewed by 
a physician familiar with skin disorders 
in conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  In 
particular, the physician is requested to 
do the following:

(a) elicit from the veteran a history of 
all skin complaints and treatment; 

(b) furnish a diagnosis of any currently 
present skin disability, to include 
fungal infections; and, 

(c) render an opinion as to the likely 
date of onset and etiology of each 
diagnosed skin disability.  In so doing, 
the examiner should render an opinion as 
to whether any identified skin disability 
is at least as likely as not 

(i) related to the veteran's period 
of active service from April 1970 to 
December 1971; or 

(ii) whether such skin disability 
was caused by or worsened in 
severity (aggravated) due to any 
service-connected disability (PTSD, 
irritable bowel syndrome, or otitis 
externa) or treatment, to include 
medications.

A complete rationale for all opinions 
expressed should be provided.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2007).

Specifically, the veteran is to be 
informed that if he fails to report for 
this VA examination and does not attend a 
re-scheduled examination, his case will 
be adjudicated on the basis of the 
evidence of record.

3.  Thereafter, the RO then review the 
claims folders to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


